Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Lee et al. for the "LONG TRAINING FIELD SEQUENCE CONSTRUCTION" filed 02/05/2021 has been examined.  This application is a continuation of 16/405,933 filed 05/07/2019, now US Patent#10,945,158 which is a continuation of 15/452,567 filed 03/07/2017, now US Patent#10,327,172 which is continuation of 15/079,007, filed 03/23/2016, now U.S. Patent #9,628,310 which Claims Priority from Provisional Application 62264812, filed 12/08/2015, 62250944, filed 11/04/2015, 62236815, filed 10/02/2015, 62214139, filed 09/03/2015, 62214156, filed 09/03/2015, 62157849, filed 05/06/2015 and 62138302, filed 03/25/2015.  Claims 1-20 are pending in the application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the related application USSN#16/05,933 noted on page 1, para. [0001] need to be updated.  This application is now US Patent#10,945,158.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.        Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US#10,135,590) in view of Cao et al. (US#10,320,551).
Regarding claim 1, the references disclose a novel system and apparatus for constructing a long training field (LTF) sequence as a part of transmission preamble for Very High Throughput (VHT) wireless systems, according to the essential features of the claims.  Park et al. (US#10,135,590) disclose an apparatus for facilitating wireless communication, the apparatus comprising: one or more memories; and one or more processors coupled to the one or more memories, the one or more processors (see Fig. 17) coupled to the memories to perform operations comprising: selecting, based on a bandwidth of a frame, a high efficiency long training field (HE-LTF) sequence for the frame (see Fig. 16; Col. 20, line 42 to Col. 21, line 27:configuring and transmitting the HE-LTF sequences); transmitting, to a set of stations, only a set of allocated subcarriers of the HE-LTF sequence for the frame, wherein each subcarrier in the set of allocated subcarriers is allocated to a station in the set of stations for the frame (Figs. 4-7; Col. 2, line 10 to Col. 3, line 45 and Col. 6, line 18 to Col. 7, line 58); and transmitting, to the set of stations, a set of additional fields of the frame using the set of allocated subcarriers and a set of unallocated subcarriers (Fig. 16; Col. 20, lines 46-64).
Although Park et al. references does not disclose expressly a set of unallocated subcarriers in the bandwidth of the frame is not allocated to a station for the frame.  However, Park et al. discloses in Figs. 4-6 the frame diagrams illustrated the layout of resource units (RUs) used in a band of 20 MHz, 40MHz, 80MHz, in which multiple null subcarriers (the unallocated subcarriers of the UL PPDU), DC tones, guard tones, and the like are inserted during arranging the RUs (Col. 6, line 18 to Col. 7, line 58).  In the same field of endeavor, Cao et al. (US#10,320,551) teaches in Figs. 3A,B the layout of an example of a frame 301/351 for downlink OFDMA based continuous/non-continuous channel bonding on an 80 MHz operational channel, in which the frame 301 includes null subcarriers corresponding to the busy channel 304, e.g., CH4, to minimize interference to the busy channel 304. In some implementations, the AP can signal null subcarrier allocations in a downlink resource allocation (Col. 9, line 28 to Col. 10, line 67: the unallocated subcarriers of the UL PPDU transmission sets to NULL).
Regarding claim 2, the reference further teach wherein the set of unallocated subcarriers includes data subcarriers (Park et al.: Figs. 4-6; Col. 6, line 18 to Col. 7, line 58).
Regarding claim 4, the reference further teach wherein the frame is transmitted such that the set of unallocated subcarriers in the HE-LTF sequence have a value of zero (Park et al.: Figs. 4-6; Col. 6, line 18 to Col. 7, line 58: A null on the tone means zero energy is populated on this tone).
Regarding claims 5-6, the references further teaches wherein the frame is part of a DL/UL orthogonal frequency-division multiple access (OFDMA) transmission and the apparatus is an access point/non access station, and wherein the access point determines allocation of subcarriers to the set of stations, wherein the set of stations includes an access point that sets the bandwidth of the frame (Park et al.: Figs. 1, 4-6; Col. 4, line 52 to Col. 5, line 43 and Col. 6, line 18 to Col. 7, line 58). 
Regarding claims 8-9, 11-14, they are method claims corresponding to the apparatus claims 1-2, 4-7 above. Therefore, claims 8-9, 11-14 are analyzed and rejected as previously discussed with respect to claims 1-2, 4-7.  . 
Regarding claims 15-16, 18-20, these claims differ from claims of Park et al. (US#10,135,590) in view of Cao et al. (US#10,320,551) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 1-2, 4-7 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Park in view of Cao for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing transmission preamble for Very High Throughput (VHT) wireless systems, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently constructing a long training field (LTF) sequence as a part of transmission preamble for Very High Throughput (VHT) wireless systems, and would have applied Cao’s novel use of the null subcarriers in transmitting and receiving high-efficiency signal fields into Park’s configuring a Long Training Field (LTF) in a wireless LAN system.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Cao’s channel bonding design and signaling in wireless communications into Park’s method and apparatus for configuring LTF in WLAN system with the motivation being to provide a system for long training field sequence construction.
Allowable Subject Matter
7.	Claims 3, 10, 17 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.  
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the set of additional fields includes a legacy short training field (L-STF), a legacy long training field (L-LTF), a legacy signaling field (L-SIG), a high efficiency signaling A field (HE-SIG-A), and a high efficiency short training field (HE- STF), as specifically recited in the claims.
Double Patenting

9.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

10.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 196%.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to
overcome an actual or provisional rejection based on a nonstatutory double patenting ground
provided the conflicting application or patent is shown to be commonly owned with this
application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37CFR 3.7309.

11.	Claims 1-20 of the present application Serial No. 17/169,291 (hereinafter Application ‘291) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent #10,945,158 (hereinafter ‘158) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
 	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the two claims is substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-20 of U.S. Patent #10,945,158 are equivalent to the combination of pending claims 1-20 of Application ‘567 for Long Training Field (LTF) sequence construction as a part of transmission preamble for Very High Throughput (VHT) in Wireless Local Area Network (WLAN).   Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Park et al. (US#10,187,893) show the methods and apparatus for configuring LTF in wireless LAN system.
The Liu et al. (US#10,341,067) show the transmission device and method for transmitting data frame.
The Wang et al. (US#10,219,274) show channel bonding operations in wireless comm.
The Yu et al. (US#10,243,641) show the frame transmitting/receiving method.
The Yu et al. (US#9,553,699) show the frame transmitting/receiving method.
The Seok (US#2016/0007342) show physical layer PPU format in HE WLAN.
The Van Nee et al. (US#8,917,785) show the constructing VHT-LTF sequences.
The Chen et al. (US#9,912,452) show the HE signal field encoding structure.
The Li et al. (US#10,033,565) show low PAPR LTF sequences.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
05/19/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477